Per Curiam.
The law of the case is settled, as far as it can be so, by judicial decision; and it would be mischievous to disturb it. The direction was accordant to the principles heretofore laid down, and we perceive no error. In respect to the flaxseed, the sale was conclusively fraudulent. It was not purchased as of any particular quantity, but was to be measured when received at Columbia; and, as the plaintiff was to pay only for what he should get, what was there in the bargain to prevent the vendor, in the mean time, from selling at least a part of it to his customers? With the fairest intentions on the part of the plaintiff, the sale might, have been used as a cover. In fact, it appears to have been incomplete even between the parties, and to have been no more than a contract to sell. But it is also a strong feature that the goods were not separated from the bulk of the others in the store. A man who pays for a coat pattern, acquires no property in the piece before his part is measured and cut off. Necessity requires that these incomplete sales by retail storekeepers, be strictly construed; for it would lead to great abuse if their customers were liable to be prejudiced by the negligence of those who preceded them.
Judgment affirmed.